         Case 4:20-md-02949-KGB Document 53 Filed 03/02/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

IN RE: PROFEMUR HIP IMPLANT                        )               MDL No. 2949
PRODUCTS LIABILITY LITIGATION                      )               ALL CASES

                                              ORDER

       The Court will hold a telephone conference on March 25, 2021, at 1:30 p.m. Central

Standard time in Courtroom 4D to follow-up on matters discussed during the status conference

held on February 19, 2021. During the February 19, 2021, status conference, the Court asked

counsel to continue to confer and seek consensus regarding a discovery plan. The parties are

instructed to submit a joint position statement on this, as well as any other issues the parties intend

to raise during the status conference, to the Court by March 22, 2021. If the parties are unable to

reach consensus to prepare and submit a joint position statement, the parties may each submit a

statement to the Court by March 22, 2021.

        So ordered this 2nd day of March, 2021.



                                                       ________________________________
                                                       Kristine G. Baker
                                                       United States District Court Judge
